Name: Council Regulation (EU) NoÃ 1014/2012 of 6Ã November 2012 amending Regulation (EC) NoÃ 765/2006 concerning restrictive measures in respect of Belarus
 Type: Regulation
 Subject Matter: humanities;  international affairs;  EU institutions and European civil service;  Europe;  rights and freedoms;  executive power and public service;  political framework;  international law
 Date Published: nan

 7.11.2012 EN Official Journal of the European Union L 307/1 COUNCIL REGULATION (EU) No 1014/2012 of 6 November 2012 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (2) provides for a freezing of funds and economic resources of President Lukashenka and certain officials of Belarus as well as persons responsible for, inter alia, serious violations of human rights, the repression of civil society and democratic opposition, or violations of international electoral standards. It also provides for a freezing of funds and economic resources of persons and entities benefiting from, or supporting, the Lukashenka regime. (2) By Decision 2012/642/CFSP, the Council decided to clarify the criteria for listing natural or legal persons, entities and bodies in the Annexes to Council Decision 2010/639/CFSP (3), and to consolidate those Annexes into a single Annex. (3) This Regulation falls within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular, with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EC) No 765/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 765/2006 is amended as follows: (1) Article 2 is replaced by the following: Article 2 1. All funds and economic resources belonging to, or owned, held or controlled by the natural or legal persons, entities and bodies listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities and bodies listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. 4. Annex I shall consist of a list of the natural or legal persons, entities and bodies who, in accordance with point (a) of Article 4(1) of Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (4), have been identified by the Council as being responsible for serious violations of human rights or the repression of civil society and democratic opposition, or whose activities otherwise seriously undermine democracy or the rule of law in Belarus, or any natural or legal persons, entities and bodies associated with them, as well as legal persons, entities or bodies owned or controlled by them. 5. Annex I shall also consist of a list of the natural or legal persons, entities and bodies who, in accordance with point (b) of Article 4(1) of Decision 2012/642/CFSP, have been identified by the Council as benefiting from or supporting the Lukashenka regime, as well as legal persons, entities and bodies owned or controlled by them. (2) In paragraphs 1 and 2 of Article 2b, in Article 3(1)(a), in Article 4a and in paragraphs 1 and 4 of Article 8a, references to Annexes I, IA and IB or to Annexes I or (in) IA are replaced by references to Annex I. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 285, 17.10.2012, p. 1. (2) OJ L 134, 20.5.2006, p. 1. (3) OJ L 280, 26.10.2010, p. 18. (4) OJ L 285, 17.10.2012, p. 1..